Citation Nr: 1220841	
Decision Date: 06/14/12    Archive Date: 06/22/12

DOCKET NO.  10-10 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an increased rating for pilonidal cystectomy scar, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Michael J. Kelley, Attorney at Law


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1945 to December 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied an increased evaluation for pilonidal cystectomy scar.  The Veteran timely appealed that decision.

The Board notes that the Veteran requested a hearing before a Veterans Law Judge in his March 2010 substantive appeal, VA Form 9; such was scheduled for April 26, 2012.  On the date of the hearing, the Veteran cancelled his hearing; no request to reschedule the hearing has been received at this time.  Accordingly, the Board will proceed with adjudication of the claim at this time without the benefit of a hearing with the Veteran.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

Throughout the appeal period, the Veteran has had a single pilonidal cystectomy scar, located in the midline of the buttocks, and that is at most 8 centimeters (cm.) by 0.5 cm. in size.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for pilonidal cystectomy scar have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Code 7804 (2008 & 2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The United States Court for Veterans Appeals (veteran's court or court) had held that at a minimum, adequate VCAA notice in an increased rating claim required that VA notify the claimant that, to substantiate such a claim: (1) the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life; (2) if the diagnostic code under which the claimant is rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect of that worsening has on the claimant's employment and daily life (such as a specific measurement or test result), the Secretary must provide at least general notice of that requirement to the claimant; (3) the claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes; and (4) the notice must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  Vazques-Flores v. Peake, 22 Vet. App. 37 (2008).

The Federal Circuit vacated the Court's decision, overturning the requirement that VA provide notice that the claim could be substantiated by evidence of a disability's impact on daily life and that VA provide notice with regard to potential diagnostic code criteria (element 2).  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The generic first, third, and fourth elements (contained in the veteran's court's decision) were not disturbed by the Federal Circuit's decision. 

Here, the Veteran was sent a letter in October 2009 that provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  The letter also explained what type of information and evidence was needed to establish a disability rating and effective date.  The letter told him that he could substantiate the claim with evidence of its impact on employment, provided examples of evidence he could provide, and how ratings were provided.  Accordingly, the Veteran received adequate notice under the VCAA.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The claims file contains the Veteran's post-service reports of VA treatment and examination.  The examination contains all findings needed to rate the scar disability, and there is no indication of any change in the disability since the last examination.

The Board notes that the Veteran's service treatment records are not of record and appear to have been destroyed.  Destruction of service medical records does not create a heightened benefit of the doubt, but only a heightened duty on the part of VA to consider the applicability of the benefit of the doubt, to assist the claimant in developing the claim, and to explain its decision.  Cromer v. Nicholson, 19 Vet App 215 (2005); Russo v. Brown, 9 Vet. App. 46, 51 (1996).  Where service medical records are missing, VA also has a duty to search alternate sources of service records.  Washington v. Nicholson, 19 Vet. App. 362 (2005). 

In February 1974, the National Personnel Records Center (NPRC) informed the RO that the Veteran's records appeared to have been destroyed in a fire at that facility.  NPRC advised the RO that it could search for alternate records if it provided the date and month of inpatient treatment or full organizational details and the month and year of any pertinent treatment.  In March 2004, the RO asked the Veteran to provide this information.  The Veteran did not provide additional information in this regard.  Accordingly, it would not be possible to search alternate records as suggested by NPRC.  Given the NPRC report that service treatment records were apparently destroyed, further efforts to obtain them would not be reasonably likely to aid the Veteran in substantiating the claim.

Moreover, his statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.

The Veteran stated on his March 2010 substantive appeal that VA failed to assist him in the development of his claim.  He has not provided any specific argument as to additional assistance that would aid him in substantiating the claim.  There is no evidence of any outstanding VA or private treatment pertaining to the pilonidal cystectomy scar.  

All reported VA treatment records have been obtained.  As the Veteran has not indicated any outstanding evidence, the record does not otherwise suggest such evidence, and he received an adequate examination, the Board finds that VA has complied with its duties to assist him in substantiating the claim.

For the above reasons, no further notice or assistance is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  

Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.

VA has a duty to interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2 (2011)

VA also has a duty to resolve any reasonable doubt regarding the degree of disability in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3 (2011).

Where there is a question as to which of two evaluations apply, VA will assign the higher rating if the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2011).

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.  

VA will also consider functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity.  38 C.F.R. § 4.10 (2011); see Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider a veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Id.; Powell v. West, 13 Vet. App. 31, 35 (1999).  

Nevertheless, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In an April 1974 rating decision, the RO granted service connection for a pilonidal cyst scar and evaluated the disability as noncompensable.  In May 1978, the RO increased the rating for this disability to 10 percent, effective in October 1977.

The Veteran filed a claim for increased evaluation for pilonidal cyst scar on October 31, 2007.  Such was denied in an April 2008 rating decision; no notice of disagreement was lodged with that denial.  However, the Board notes that review of the claims file reveals a single VA treatment record for the Veteran's pilonidal cystectomy scar in July 2008, which is within the appeal period of the April 2008 decision.  The evidence is new and material in that it included the Veteran's report of increased symptomatology.  

If new and material evidence is received within the appeal period after a decision, the evidence will be considered as having been submitted in conjunction with the earlier claim; and have the effect of preventing the prior decision from becoming final.  Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); 38 C.F.R. § 3.156(b).  Therefore, the Board will analyze this claim as though the April 2008 rating decision was not final.

Turning to the evidence, the Veteran stated in a January 2008 statement that he was seen by Dr. S.R. because he was unable to sit down.  He stated that Dr. S.R. examined his pilonidal cyst scar which was red and irritated; he suggested that the Veteran used Cortaid cream.  The Veteran noted that his symptoms got worse, then slightly better.  Also, he stated that he continues to have a difficult time sitting due to pain, and that he had to use a doughnut when sitting.

A letter from Dr. S.R., dated January 2008, noted that the Veteran was seen for other problems, but during his appointment he complained of pain in his spinal area and was worse when he sat down.  The Veteran's pilonidal scar was noted as being red, irritated and painful; he was unable to sit down.  Dr. R.S. recommended the Veteran use Cortaid.

The Veteran underwent a VA examination of his scar in February 2008.  In that examination, the Veteran reported that he had been having recent trouble with his scar being "tense" and getting irritated and sometimes oozing.  It was noted that he was recently given Cortaid ointment, which he used every so often to aid in the irritation and discomfort.  

The Veteran had not had any recurrence of the pilonidal cyst and had not had to have any drainage done since the initial 1946 surgery in service.  On examination, the scar was dimpled and about 8 cm. long and 4-5 millimeters (mm.) wide at the lower sacral back with no sinus or ostium opening.  There was no oozing, crustacean, redness or inflammation noted, though it was shown to be mildly tender.  

The examiner additionally noted there was no acute skin infection at that time, and that it consisted of about 2 percent of the Veteran's body surface area and 0 percent of the total exposed body area.

In the July 2008 treatment note, the Veteran was shown to have a skin abrasion closed to the middle line in between his buttocks, which had been tender for approximately 2 weeks.  The abrasion was close to the middle line, and 3 cm. by 0.5 cm. in size.  It was superficial, without any evidence of infection or subcutaneous infiltration.  There was also a scar from a previous pilonidal cyst surgery noted.

The Veteran underwent a VA examination of his pilonidal cystectomy scar in November 2009.  He reported a pilonidal cystectomy during service, during which there was a simple incision and drainage of the area with dressings and slow secondary healing.  He reported having several episodes of discharge and irritation of that area since that operation and he reported treating the scar with steroid creams and other ointments.  

The Veteran complained of intermittent pain, burning and itching in his presacral area.  He also reported that those symptoms would awaken him if he laid directly on it; he was required to sit on a soft seat on a regular basis because of sensitivity and pain in this region.  

The examiner additionally noted that in December 2008, the Veteran had had an operation for non-service-connected spinal stenosis.  The Veteran was reported as having been retired since 1985, after working as a computer tester for many years.  The examiner noted that although his pilonidal cystectomy scar "did not keep him from work[ing], it did cause him to have discomfort in sitting and in stretching motions."

On examination, the Veteran was shown to have a 2.0 cm. by 0.3 cm. post-anal scar in the midline, which was slightly tender, with hyperpigmentation, and some erythemtous spots in the upper end.  On palpitation, the scar was moderately tender, and there was some suggestion of residual thickening and inflammation of the underlying soft tissues.  The Veteran was diagnosed with pilonidal sinus with some deep residual inflammation causing him discomfort and moderate limitation of activities.

The Veteran also had a midline scar from the L4 to S2 spinous tips, which was 8.0 cm. by 0.2 cm., and mildly depigmented without any tethering, keloid formations or tenderness.  This scar was related to the non-service-connected spinal stenosis operation in December 2008.

The Veteran's current disability evaluation has been assigned under Diagnostic Code 7804.  As of October 23, 2008, revised provisions for evaluating scars were enacted; however, the revised provisions are applicable only to claims received on or after October 23, 2008, or where application of the new provisions was expressly requested.  The record does not disclose that the Veteran has specifically requested application of the new regulations; therefore, the claim is adjudicated under the pre-amended criteria.

Under the pre-amended version of Diagnostic Code 7804, a 10 percent evaluation is assigned where the evidence shows scars that are superficial and painful on examination. 38 C.F.R. § 4.118, Diagnostic Code 7804 (2008).  Note (1) indicates that a superficial scar is one not associated with underlying soft tissue damage. 

The Veteran's pilonidal cystectomy scar is assigned the maximum evaluation under that diagnostic code.  Diagnostic Codes 7802 and 7803 also only provide for a maximum 10 percent evaluation for scars.  Diagnostic Code 7800, provides higher ratings for scars of the head, face, or neck; but as the Veteran's pilonidal cystectomy scar is not in those parts of the body, Diagnostic Code 7800 would not be applicable. 

Under the pre-amended Diagnostic Code 7801, a 10 percent disability evaluation is assigned when a scar, of an area other than the head, face, and neck, is deep or causes limited motion, and involves an area or areas exceeding 6 square inches (39 square cm.).  A 20 percent disability evaluation is warranted for when it involves an area or areas exceeding 12 square inches (77 square cm.).  A 30 percent disability evaluation is warranted when it involves an area or areas exceeding 72 square inches (465 square cm.).  A 40 percent evaluation is warranted when it involves an area or areas exceeding 144 square inches (929 square cm.).  38 C.F.R. § 4.118, Diagnostic Code 7801 (2008).  Note (2) indicates that a deep scar is one associated with underlying soft tissue damage. 

Thus, in order for the Veteran to get an increased evaluation for his scar under the old regulations, the evidence must show that his scar exceeds at least 12 square inches or 77 square cm.  The examination report shows that the Veteran's scar does not approximate that size, and there is no other evidence that the scar approximates the criteria for a rating higher than 10 percent.  

On the basis of the foregoing, the Board finds that the weight of the evidence is against a schedular evaluation higher than the currently-assigned 10 percent for the Veteran's pilonidal cystectomy scar.  See 38 C.F.R. §§ 4.7, 4.21, 4.118, Diagnostic Code 7804 (2008 & 2011).  In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

The Board must also determine whether the schedular criteria are inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2011).  

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular criteria are adequate.  The Veteran's scar is manifested by tenderness and pain.  Those symptoms are specifically contemplated in the rating criteria.  As the rating schedule is adequate to evaluate the disability, referral for extraschedular consideration is not in order. 

The Board has also considered whether the claim raises the question of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  In this case, there is no evidence of unemployability due to service connected disabilities.  The Veteran has not claimed such unemployability and the record does not otherwise contain such evidence.  Rather, the Veteran is shown to have retired in 1985 for reasons unrelated to the service connected disabilities.  Since there is no evidence of unemployability, further consideration of the TDIU question is not warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

An increased rating for pilonidal cystectomy scar is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


